Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
-Group I, claim(s) 7 classified in C23C2/14 drawn to a method for plating adhesion amount control; or
-Group II, claim(s) 1-6 classified in G05D5/03 drawn to a plating adhesion amount control mechanism.
 				Lack of Unity
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding technical features for the following reasons:
Unity of Invention  “a priori”
There is not a technical feature shared by each invention. Unity of invention does not exist a priori. (See MPEP 1850, Section II-“Determination of Unity of Invention” )
 
a priori.
Unity only exists “a priori” when there is a technical relationship shared among the claimed inventions. 
The examiner has required restriction between apparatus and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 
A telephone call was made to Chad J. Billings Reg. Num. 48,917 on January 27, 2021 by Examiner Karl Kurple to request a provisional election to the above restriction requirement. Applicant elected claims 1-6 without traverse.  
Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ measurement surface portion” in claims 1-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “ measurement surface portion” in claims 1-6.  Specification recites “downstream measurement surface portions”, clarification is requested.
Claim Objections
Claim 1 objected to because of the following informalities: 
 the phrase “through therebetween” in line 3 is redundant. 
“gas” in line 3 should be “a gas”

	the phrase “a specific strip width direction distance” is awkward.
Claim 1 includes these additional passages with suggested clarifications:			“an upstream-side edge sensor disposed at the upstream side position with respect to the transferring direction of the steel strip and configured to detect an upstream-side edge position which is [[an]] a first edge position of the steel strip; 
a downstream-side edge sensor disposed at a downstream side position which is a position downstream of the upstream side position with respect to the transferring direction of the steel strip and configured to detect a downstream-side edge position which is [[an]] a second edge position of the steel strip;”
Based on paragraphs 119, 123, 162, and 170  of the printed publication which teach the measurement surface portion is the same:
 “ a plating adhesion amount control part having a plating adhesion amount estimation expression for calculating a plating adhesion amount estimation value of a first measurement surface portion which is a first position on surface plating adhesion amount meter, using following arithmetic elements at the time when the first measurement surface portion passes the upstream side position: the nozzle-strip distance; a blowing pressure of the gas; a steel strip passing speed 
“a specific strip width direction distance between the upstream-side edge position and the first measurement surface portion, said specific strip width direction is in first measurement surface portion”   ; and
“wherein the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the first measurement surface portion passes the upstream side position and the plating adhesion amount actual measurement value detected when the plating adhesion amount meter faces the measurement surface portion and the first measurement surface portion passes the downstream side position, and correct the plating adhesion amount estimation expression so as to reduce the difference to zero.
 Appropriate correction is required.
Claims 2-6 are objected to for their dependence on a claim which is objected and which includes terms that require amendment to be consistent with the terms which have been objected in claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“plating adhesion amount control part” is recited in the Specification in paragraphs 27, 86, 108, 192, 196-197, 200-214 and as reference numeral 140 in Figs. 6 and 17.
“strip warp shape calculation part” is described in the Specification in paragraphs 86, 109-110, 191, 369, 385, 387, 446, and 552 and as reference numeral 150 in Figs. 6 and 17.											Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends. 
 Claim 2 recites that “a specific strip width direction distance is a strip width direction distance between the upstream-side edge position and the distance sensor when the measurement surface passes the upstream side position”.  and Claim 1 , which claim 2 depends from, recites that “ a specific strip width direction distance between the upstream-side edge position and the measurement surface portion which has an equal relationship with a distance in a strip width direction between the downstream-side edge position and the measurement surface portion”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of US Pat. Num. 5,518,772 to Andachi et al (hereinafter Andachi) and US Pat. Pub. No. 20140211361 A1 to Kurisu et al (hereinafter Kurisu).
Regarding claim 1, AAPA teaches a plating adhesion amount control mechanism, comprising: gas wiping nozzles (paragraph 2)  disposed such that a steel strip pulled up from a plating tank is transferred through therebetween, the gas wiping nozzles being configured to blow gas onto the steel strip (paragraph 2); a distance 
	AAPA does not explicitly teach a pair of gas wiping nozzles disposed such that a steel strip pulled up from a plating tank is transferred through therebetween.
Andachi is directed to a method for adjusting coating weight by gas wiping.
Andachi teaches a pair of gas wiping nozzles (14) disposed such that a steel strip pulled up from a plating tank (10) is transferred through therebetween. (See Andachi, col. 10, lines 3-10, lines 29-33, and col. 4, lines 5-25.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a pair of gas wiping nozzles disposed such that a steel strip pulled up from a plating tank is transferred through therebetween, because Andachi teaches this structure allows excessive metal to be removed. (See Andachi, col. 3, lines 55-60.)

AAPA does not explicitly teach a plating adhesion amount control part having a plating adhesion amount estimation expression for calculating a plating adhesion amount estimation value of a measurement surface portion which is a position on a surface of the steel strip being transferred at which the plating adhesion amount is to be measured, using following arithmetic elements at the time when the measurement surface portion passes the upstream side position: the nozzle-strip distance; a blowing pressure of the gas; a strip passing speed of the steel strip.
Andachi is directed to a method for adjusting coating weight by gas wiping.
Andachi teaches a plating adhesion amount control part (controller) having a plating adhesion amount estimation expression for calculating a plating adhesion amount estimation value of a measurement surface portion which is a position on a surface of the steel strip being transferred at which the plating adhesion amount is to be measured, using following arithmetic elements at the time when the measurement surface portion passes the upstream side position: the nozzle-strip distance; a blowing pressure of the gas; a strip passing speed of the steel strip. (See Andachi, col. 10, lines 3-10, lines 29-33, and col. 4, lines 5-25.) 

AAPA does not explicitly teach an upstream-side edge sensor disposed at the upstream side position with respect to the transferring direction of the steel strip and configured to detect an upstream-side edge position which is an edge position of the steel strip; a downstream-side edge sensor disposed at a downstream side position which is a position downstream of the upstream side position with respect to the transferring direction of the steel strip and configured to detect a downstream-side edge position which is an edge position of the steel strip.
Kurisu is directed to a steel shape control apparatus.
Kurisu teaches an upstream-side edge sensor (11) disposed at the upstream side position with respect to the transferring direction of the steel strip and configured to detect an upstream-side edge position which is an edge position of the steel strip; a downstream-side edge sensor (131-137 and 121-127) disposed at a downstream side position which is a position downstream of the upstream side position with respect to the transferring direction of the steel strip and configured to detect a downstream-side 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include an upstream-side edge sensor disposed at the upstream side position with respect to the transferring direction of the steel strip and configured to detect an upstream-side edge position which is an edge position of the steel strip; a downstream-side edge sensor disposed at a downstream side position which is a position downstream of the upstream side position with respect to the transferring direction of the steel strip and configured to detect a downstream-side edge position which is an edge position of the steel strip, because Kurisu teaches this allows the shape of the steel strip to be controlled. (See Kurisu, col. 10,  Abstract.)
AAPA does not explicitly teach a specific strip width direction distance between the upstream-side edge position and the measurement surface portion which has an equal relationship with a distance in a strip width direction between the downstream-side edge position and the measurement surface portion.
Kurisu teaches the electromagnets and the position sensors are disposed one-on-one along the transverse direction in both sides of the steel sheet. (See Kurisu, paragraph 137.)
Kurisu teaches information of the measured results of each portion in the transverse direction Y of the steel sheet (2) at the sensor positions is input to the control device (14) from the sensors (11) and the control device (14) controls each of the electromagnet groups based on the information of the position in the information of 
Examiner is considering a specific strip width direction distance between the upstream-side edge position (11) and the measurement surface portion (2 adjacent 12) to have an equal relationship with a distance in a strip width direction between the downstream-side edge position (12) and the measurement surface portion (2) to be equivalent to the control device calculates the positions in the transverse direction of the steel sheet at the electromagnet positions based on the measured results by the sensors (11, 11) and correlation data in database and empirical or experimental passing condition and based on Fig. 1 which shows the sensors(11, 12) to have the same distance from the strip. (See Kurisu, paragraph 145-146 and Fig. 2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a specific strip width direction distance between the upstream-side edge position and the measurement surface portion which has an equal relationship with a distance in a strip width direction between the downstream-side edge position and the measurement surface portion, because Kurisu teaches this allows the shape of the metal strip in the transverse direction to be controlled by adjusting the steel sheet to the target correction shape. (See Kurisu, paragraph 145.)
AAPA does not explicitly teach the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the measurement surface portion passes the upstream side position.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the measurement surface portion passes the upstream side position, because Kurisu teaches this allows the shape of the steel strip to be corrected. (See Kurisu, paragraph 145 and Figs.1-3.)
AAPA does not explicitly teach the plating adhesion amount actual measurement value detected in a state where the plating adhesion amount meter faces the measurement surface portion when the measurement surface portion passes the downstream side position.
Kurisu teaches the plating adhesion amount actual measurement value detected in a state where the plating adhesion amount meter faces the measurement surface portion when the measurement surface portion passes the downstream side position. (See Kurisu, paragraph 145 and Figs.1-3.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the plating adhesion amount actual measurement value detected in a state where the plating adhesion amount meter faces the measurement surface portion when the measurement surface portion passes the 
AAPA does not explicitly teach the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value and the plating adhesion amount actual measurement value and correct the plating adhesion amount estimation expression so as to reduce the difference to zero.  
AAPA teaches the estimation model expression of plating adhesion amount is configured to obtain a difference between the plating adhesion amount estimation value  and the plating adhesion amount actual measurement value  and correct the plating adhesion amount estimation expression so as to reduce the difference to zero with learning control. (See AAPA, paragraphs 10, 14, 16.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value and the plating adhesion amount actual measurement value  and correct the plating adhesion amount estimation expression so as to reduce the difference to zero, with a reasonable expectation of success, because a person of ordinary skill in the art would understand a plating adhesion amount control part to be suitable for performing learning control on the estimation model expression of plating adhesion amount. (See AAPA, paragraphs 10, 14, 16.)

Regarding claim 6, the AAPA does not explicitly teach the plating adhesion amount control part is configured to control the nozzle-strip distance, a blow pressure of the gas, and a strip passing speed of the steel strip, using the corrected plating adhesion amount estimation expression, so that the plating adhesion amount estimation value becomes equal to the plating adhesion amount actual measurement value. 
AAPA teaches the estimation model expression of plating adhesion amount is configured to control the nozzle-strip distance, a blow pressure of the gas, and a strip passing speed of the steel strip, using the corrected plating adhesion amount estimation expression, so that the plating adhesion amount estimation value becomes equal to the plating adhesion amount actual measurement value.(See AAPA, paragraphs 6-10.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the plating adhesion amount control part is configured to control the nozzle-strip distance, a blow pressure of the gas, and a strip passing speed of the steel strip, using the corrected plating adhesion amount estimation expression, so that the plating adhesion amount estimation value becomes equal to the plating adhesion amount actual measurement value, with a reasonable expectation of success, because a person of 
The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re  Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KARL KURPLE/Primary Examiner
Art Unit 1717